PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )     CASE NO. 1:19-mc-1
               Plaintiff,                        )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
MISCELLANEOUS FIREARMS AND                       )
ACCESSORIES,                                     )
                                                 )     MEMORANDUM OF OPINION AND
               Defendant.                        )     ORDER [Resolving ECF Nos. 2, 6]



       Before the Court are the Government’s motion to dismiss (ECF No. 6) and Claimant’s

motion to relocate these proceedings from Youngstown to Cleveland, before a different district

judge (ECF No. 2).

                                         I. Background

       Claimant Carl Edward Meyer, Jr., has filed a “Notice of Motion and Motion for Return of

Property” pursuant to Fed. R. Crim. P. 41(g). ECF No. 1. He explains that, on January 22, 2010,

the Federal Bureau of Investigation (“FBI”) seized his collection of firearms and related

accessories in Sacramento, California. Id. at PageID#: 2-4. On January 15, 2016, he wrote to the

FBI office in Sacramento, asking for his firearms and accessories to be released to a third party

pursuant to Henderson v. United States, 135 S. Ct. 1780 (2015), so that they could be liquidated

on his behalf. ECF No. 1-6. Claimant could not take possession of the items himself because he

is a convicted felon. ECF No. 1-10; see 18 U.S.C. § 922(g)(1).

       On April 20, 2018, the FBI Legal Forfeiture Unit notified Claimant that it “conditionally”
(1:19mc1)

approved his request. Id.. The notice explained that his items would be released to a third party

on his behalf only on a court order, “if the court is satisfied that the recipient will not give the

felon control over the firearms.” Id. at PageID#: 66. The notice instructed Claimant to file a

motion in a United States District Court, asking for such an order. Id. The notice did not

indicate the precise legal authority under which such a motion should be filed or in which district

such a motion should be filed.

        In the ensuing months, Claimant communicated with FBI Assistant General Counsel John

C. Allender, requesting that the FBI ship the firearms and accessories to the Cleveland FBI office

before he submitted his court filing. ECF No. 7-1. Although he “already ha[d] the petition ready

for filing in the Eastern District of California” on May 9, 2018, he asked for the items to be

moved to Cleveland to facilitate court proceedings and release of property. (Claimant lives in the

Cleveland area.) Id. at PageID#: 94. He also noted that, due to differing state laws in California

and Ohio, the market for the firearms and accessories was more favorable in Cleveland than

Sacramento. Id.

        On September 27, 2018, Assistant General Counsel Allender agreed to arrange to ship the

items from the Sacramento FBI office to the Cleveland FBI office “in advance of any filing you

choose to make. This may simplify the process all the way around.” Id. at PageID#: 93. On

December 17, 2018, Allender confirmed that all claimed items had arrived at the FBI office in

Cleveland. Id. at PageID#: 90. He instructed Claimant to “provide a copy of the court order,

once obtained, at your earliest convenience so we can facilitate the transfer.” Id.

        On January 2, 2019, and January 3, 2019, respectively, Claimant filed a motion for return


                                                   2
(1:19mc1)

of property in this Court (ECF No. 1) and a motion to relocate these proceedings to Cleveland

before a district judge (ECF No. 2). On February 1, 2019, the Government filed a motion to

dismiss on the ground that the Court lacks jurisdiction to address Claimant’s motion. ECF No. 6.

The Government’s motion to dismiss has been fully briefed. See ECF Nos. 7, 8.

                                       II. Law and Analysis

       The Government argues that the Court lacks jurisdiction over the subject matter of

Claimant’s motion for return of property. ECF No. 6.

       Fed. R. Crim. P. 41(g) is clear: “The motion [for return of property] must be filed in the

district where the property was seized.” Claimant’s property was seized by the FBI office in

Sacramento, in the Eastern District of California. ECF No. 1 at PageID#: 2-3. Regardless of the

present location of the firearms and accessories, the property was seized in California. The only

appropriate venue for Claimant’s motion, according to Rule 41(g), is in the Eastern District of

California.

       The Government asks the Court to dismiss Claimant’s motion “for lack of jurisdiction.”

ECF No. 6 at PageID#: 81. The Court is not persuaded that it lacks jurisdiction over the matter,

but it is clear that venue is not properly laid in this district because the claimed items were not

seized in this district. See Fed. R. Crim. P. 41(g). The Government has timely objected.1 See

Fed. R. Civ. P. 12(h).

       The matter cannot proceed in this forum. The remaining question is whether the case



       1
         Despite the imprecision in terms, the Court construes the Government’s motion to
dismiss as an objection to venue.

                                                  3
(1:19mc1)

should be dismissed, as the Government asks, or transferred to the appropriate venue pursuant to

28 U.S.C. § 1406(a). A court in which venue is improper may, rather than dismiss the case,

transfer it to a more appropriate venue if such a transfer is “in the interest of justice.” 28 U.S.C.

§ 1406(a). Even when the objecting party asks only for dismissal, the Court can issue a transfer

order sua sponte. See Cosmichrome, Inc. v. Spectra Chrome, LLC, 504 F. App’x 468, 472 (6th

Cir. 2012). The decision whether to dismiss or transfer rests in the Court’s sound discretion. Id.

       “[T]ransfer in and of itself is generally considered to be more in the ‘interest of justice’

than dismissal and, therefore, doubts should be resolved in favor of preserving the action.”

Nation v. United States Government, 512 F. Supp. 121, 126 (S.D. Ohio 1981). Apart from that

presumption, two factors counsel in favor of transfer rather than dismissal in this case. First,

Claimant’s communications with the FBI Legal Forfeiture Unit seemingly led Claimant

reasonably to believe that his motion would be entertained in the Northern District of Ohio. See

ECF No. 7-1 at PageID#: 90-93 (Proceeding in Ohio “may simplify the process all the way

around.”). Second, Claimant is apparently on a timeline with the FBI. See ECF No. 1-10 at

PageID#: 66 (“You have ninety (90) days from the date of this letter to file a motion . . . .”); ECF

No. 7-1 at PageID#: 93, 96-97 (“Please consider your deadline to file extended . . . .”). If he fails

to file a motion within the given timeline, the FBI says it will deny his claim altogether. ECF

No. 1-10 at PageID#: 66. A transfer, rather than dismissal, would ensure that Claimant is not

unduly prejudiced by the termination of proceedings in this forum.

                                          III. Conclusion

       The Government’s motion to dismiss (ECF No. 6) is denied, but the matter is transferred


                                                  4
(1:19mc1)

to the Eastern District of California pursuant to 28 U.S.C. § 1406. A separate transfer order will

issue.

         Claimant’s motion to relocate proceedings from Youngstown to Cleveland (ECF No. 2) is

denied as moot.



         IT IS SO ORDERED.


 February 27, 2019                            /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge




                                                5
